tcmemo_1997_117 united_states tax_court jeff a wiltzius transferee petitioner v commissioner of internal revenue respondent william robert waldorf transferee petitioner v commissioner of internal revenue respondent docket nos filed date jeff a wiltzius pro_se william robert waldorf pro_se joanne b minsky and stephen takeuchi for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioner jeff a wiltzius is liable as a transferee for the unpaid income_tax and additions to tax of house of babes of fern park inc house of babes for and in the amount of dollar_figure and that petitioner william r waldorf is liable as a transferee in the amount of dollar_figure we must decide the following issues whether petitioners are liable as transferees for the and income_tax and additions to tax of house of babes we hold they are whether wiltzius' and waldorf's interests in a note from the buyer of house of babes are worth dollar_figure and dollar_figure as petitioners contend dollar_figure and dollar_figure as respondent contends or some other amount we hold that their interests in the note are worth dollar_figure and dollar_figure respectively whether wiltzius' plea agreement in which he pled guilty to filing false income_tax returns for and and agreed to pay dollar_figure in restitution limits his liability as a transferee for house of babes' income taxes for and we hold that it does not whether the doctrines of res_judicata collateral_estoppel and equitable_estoppel bar respondent from assessing tax against petitioners as transferees of house of babes for and we hold that they do not whether the statututory period of limitations bars respondent from assessing transferee tax_liability against petitioners for and we hold that it does not unless stated otherwise section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioners jeff a wiltzius wiltzius lived in casselberry florida and william r waldorf waldorf lived in maitland florida when they filed their petitions in these cases b house of babes of fern park inc formation and operation waldorf incorporated house of babes in florida on date house of babes is a topless bar initially waldorf was the sole shareholder of house of babes he was president of house of babes from to seminole county zoning ordinances regulations and rules generally did not permit topless bars however house of babes was permitted to operate because it opened before seminole county prohibited topless bars ie it was grandfathered under the terms of the grandfathering if it were closed as a sanction for violating any county rule_or_regulation it could not reopen house of babes received revenue from cover charges the sale of nonalcoholic beverages vending machines video games and a juke box most customers paid in cash but some used credit cards shareholders tom godby godby bought a 50-percent interest in house of babes from waldorf nelson arencibia arencibia bought a percent interest from waldorf and a 10-percent interest from godby waldorf godby and arencibia owned house of babes from january to date arencibia owned a 5-percent interest in house of babes in date wiltzius bought arencibia' sec_22 5-percent interest on date for dollar_figure arencibia was making about dollar_figure per week from house of babes when he sold his interest wiltzius owned percent and waldorf owned percent of the shares of house of babes from date to date skimmed income around date waldorf godby and arencibia agreed to keep two sets of records for house of babes waldorf kept the second set of books to pay less taxes waldorf wrote a memo at a time not stated in the record to the other shareholders explaining how they would skim gross_receipts the memo said that each shareholder's share of the profits would be paid in cash from percent of the gross_receipts on the day the receipts were earned the rest would be paid_by check from the accountant after any expenses for that day had been paid waldorf asked the other shareholders to destroy the memo after reading it house of babes paid its shareholders their share of the profits in cash before date around date house of babes began to pay its shareholders half in cash and half by check waldorf godby and wiltzius agreed to skim receipts of house of babes and to divert funds for their personal_use they skimmed percent of the gross_receipts earned from monday to friday house of babes' officers gave the accountant incomplete information to prepare house of babes' tax returns the accountant used the false records to prepare the and corporate_income_tax returns for house of babes waldorf as president signed house of babes' corporate_income_tax returns for and knowing that they were materially false because the shareholders diverted about percent of the corporation's weekday gross_receipts to their personal_use house of babes did not report to the irs income of dollar_figure for and dollar_figure for wiltzius was not involved in the operation of house of babes he did not establish house of babes' accounting system or handle cash received by house of babes however he knew about the system house of babes used to pay shareholders and to keep records he was not directly responsible for house of babes' income_tax filings and did not give false and incomplete records to house of babes' accountant but he knew that waldorf and godby were doing so criminal investigation of house of babes special_agent brister brister investigated house of babes and petitioners for tax crimes brister investigated the income_tax liabilities of house of babes from skimmed receipts and the income_tax liabilities of house of babes' shareholders from constructive dividends for and he interviewed waldorf on date c sale of the assets of house of babe sec_1 terms of the sale on date the shareholders sold the assets of house of babes ie the building land fixtures and equipment to hwy inc the buyer for dollar_figure norman kagen kagen was a shareholder of the buyer and was its accountant the buyer assumed a dollar_figure mortgage paid dollar_figure in cash and gave a dollar_figure promissory note bearing percent interest per year the note the buyer agreed to pay dollar_figure 1these amounts total dollar_figure although the parties stipulated that the sale was for dollar_figure this inconsistency continued of the amount due on the note with interest of dollar_figure months after the closing date of the agreement the balance was to be amortized over years and payable in equal monthly installments of dollar_figure the monthly payments were due on the first of each month the buyer would be in default if it did not make the monthly payment by the 25th day of the month if the buyer defaulted the seller could repossess the property subject_to a lien favoring the holder of the mortgage the buyer was to maintain hazard and liability insurance of dollar_figure and name the sellers as additional insureds on the policy the contract of sale was signed by waldorf as president godby as vice president and wiltzius as secretary as part of the contract the buyer agreed to comply with all federal state and county laws ordinances codes regulations and rules including zoning and easement requirements and building fire safety and health codes the buyer and seller understood that it was important for the buyer to maintain house of babes' grandfathered status by continuously complying with seminole county rules and regulations waldorf knew that the irs was investigating house of babes and he knew that house of babes had corporate tax_liability for continued does not affect our decision there is testimony that the buyer paid dollar_figure in cash which we disregard because the parties stipulated that the buyer paid dollar_figure in cash skimmed gross_receipts when he sold its assets on date waldorf's share of the monthly payment on the note was dollar_figure the buyer initially made the monthly payment to waldorf who paid each shareholder the buyer later paid each shareholder directly house of babes and the two other adult entertainment businesses that were operating in seminole county in were still operating at the time of trial prospects for payment of the note the buyer's shareholders believed that they could repay the note if they made dollar_figure per week waldorf or godby told the buyer that house of babes had been making about dollar_figure per week before the sale house of babes reported gross_receipts in the following amounts on its tax returns year gross_receipts total dollar_figure big_number big_number approximate weekly average dollar_figure big_number big_number the year after the assets of house of babes were sold the buyer reported weekly gross_receipts of more than dollar_figure per week d liquidation and dissolution of house of babes house of babes was liquidated in date house of babes reported on its corporate_income_tax return that it was undergoing a complete_liquidation under sec_337 and that all of its assets were to be distributed to its shareholders within_12_months the liquidating_distribution from house of babes to its shareholders occurred on date the state of florida dissolved house of babes on date the buyer made the dollar_figure payment in date and fully paid the note ahead of schedule e waldorf's sale of his interest in the note waldorf offered to sell his dollar_figure dollar_figure x percent interest in the note to the buyer's shareholders for dollar_figure they did not buy it waldorf also asked five or six friends if they wanted to buy his interest in the note they did not on date about months after the liquidation of house of babes waldorf assigned dollar_figure percent of his interest in the note ie dollar_figure to wiltzius' wife darlene wiltzius in exchange for a limousine waldorf sold the limousine for dollar_figure at a time not specified in the record on date waldorf assigned dollar_figure percent of his interest in the note ie dollar_figure to darlene wiltzius for dollar_figure plus dollar_figure that waldorf owed to her thus waldorf in effect received dollar_figure for his dollar_figure interest in the note waldorf sold his interest in the note because he was late in paying some bills he had no other source_of_income and he was in danger of having the mortgage on his house foreclosed waldorf knew about the irs investigation and believed that the irs was going to take all of the monthly payments that the buyer was making on the note wiltzius signed a document on date for house of babes as secretary f petitioners' criminal convictions and plea agreement sec_1 wiltzius' conviction and plea agreement on date wiltzius pled guilty to violating sec_7206 filing a false return for and because he skimmed income from house of babes which he did not report on his personal income_tax returns wiltzius' plea agreement provided that the u s district_court could order him to make restitution up to dollar_figure to the irs paragraph c of wiltzius' plea agreement states defendant agrees to make restitution to the internal_revenue_service in an amount of dollar_figure or any lesser amount as determined and ordered by the court on date waldorf pled guilty to violations of sec_7201 and u s c sec_371 with respect to his personal income_tax returns bruce hinshelwood hinshelwood an assistant u s attorney represented the united_states marc l lubet lubet represented wiltzius and mark h randall represented waldorf in their criminal cases lubet and hinshelwood negotiated the amount of restitution that wiltzius was to pay the irs lubet believed the agreement covered the total amount of wiltzius' federal individual tax_liability for and ie the liability on his personal form_1040 including fraud and interest there was no discussion about transferee_liability for the taxes of house of babes wiltzius paid the dollar_figure restitution shortly after he was sentenced waldorf's and wiltzius' plea agreements waldorf's and godby's plea agreements stated that they aided house of babes in filing false returns and that they filed false individual returns wiltzius' plea agreement does not state that he aided house of babes in filing false tax returns godby agreed to pay restitution waldorf did not waldorf's plea agreement states at paragraph d if the court accepts the plea agreement the government agrees not to charge defendant with committing any other federal criminal offenses known to the government at the time of the execution of this agreement arising out of his association with house of babes of fern park inc wiltzius' plea agreement states at paragraph f if the court accepts the plea agreement the government agrees not to charge defendant with committing any other federal criminal offenses known to the government at the time of the execution of this agreement arising out of his association with william r waldorf william t godby and house of babes of fern park inc during through paragraph of wiltzius' plea agreement and paragraph of waldorf's plea agreement state it is further understood that this agreement is limited to the office of the united_states attorney for the middle district of florida and cannot bind other federal state or local prosecuting authorities g house of babes' income_tax returns and respondent's determinations and notices of transferee_liability house of babes filed its corporate_income_tax return on date respondent determined that house of babes was liable for deficiencies in income_tax of dollar_figure for and dollar_figure for and additions to tax for a fraud of dollar_figure for and dollar_figure for and percent of the interest due on the deficiencies for and and b substantial_understatement of tax of dollar_figure for and dollar_figure for respondent issued notices of transferee_liability to wiltzius and waldorf on date in the notices of liability respondent determined that house of babes failed to report gross_receipts of dollar_figure in and dollar_figure in opinion a transferee_liability the commissioner may collect unpaid income taxes of a transferor of assets from a transferee of those assets sec_6901 c 357_us_39 104_tc_486 affd 102_f3d_1088 10th cir respondent contends that petitioners are liable as transferees for income_tax and additions to tax owed by house of babes for and petitioners disagree petitioners bear the burden of proving that house of babes is not liable for tax and additions to tax sec_6902 petitioners concede that house of babes is liable for the tax in the amounts determined by respondent respondent bears the burden of proving that petitioners are liable as transferees sec_6902 rule d 93_tc_475 affd without published opinion 933_f2d_1014 9th cir state law generally determines the extent of a transferee's liability for the debts of a transferor commissioner v stern supra pincite gumm v commissioner supra we apply florida law in deciding whether petitioners are liable as transferees under sec_6901 because all of the transfers occurred there 44_tc_647 under florida law one of the ways a transferee may be held liable for the debts of a transferor is if the transferor fraudulently conveys assets to the transferee ie the transfer is made with actual or constructive intent to delay hinder or defraud the transferor's creditors and is made without adequate_consideration fla stat ann sec dollar_figure west hagaman 2fla stat ann sec dollar_figure west provides every gift grant conveyance or transfer and of goods and chattels by writing or otherwise which shall at any time hereafter be had made or executed contrived or devised of fraud covin collusion or guile to the end purpose or intent to delay hinder or defraud creditors or others of their just and lawful actions suits debts accounts damages demands penalties or forfeitures shall be from henceforth as against the person or persons his her or their successors executors administrators and assigns and every one of them so intended to be delayed hindered or defrauded continued v commissioner 100_tc_180 transferee_liability established by applying florida fraudulent conveyance law 87_tc_609 affd without published opinion 827_f2d_774 11th cir 743_fsupp_851 s d fla bay view estates corp v southerland so fla stelle v dennis so fla mckeown v allen so fla the creditor must prove that the debtor intended to delay or hinder creditors at the time of the transfer bay view estates corp v southerland supra the party seeking to prove that a conveyance was fraudulent has the burden_of_proof headley v pelham so 2d fla dist ct app scott v dansby so 2d fla dist ct app continued deemed held adjudged and taken to be utterly void frustrate and of none effect any pretense color feigned consideration expressing of use or any other matter or thing to the contrary notwithstanding provided that this section or anything therein contained shall not extend to any estate or interest in lands or goods or chattels which shall be had made conveyed or assured if such estate shall be upon good consideration and bona_fide lawfully conveyed or assured to any person or persons or body politic or corporate not having at the time of such conveyance or assurance to them made any manner of notice or knowledge of such covin fraud or collusion as aforesaid anything in this section to the contrary notwithstanding there is a divergence of opinion under florida law as to whether a creditor must prove that a conveyance was fraudulent by a preponderance_of_the_evidence or by clear_and_convincing evidence see wieczoreck v h h builders inc so 2d fla dist ct app however that issue does not affect our decision because we find that respondent has proven by clear_and_convincing evidence that the conveyance of assets from house of babes to petitioners was fraudulent intent of the transferor fraudulent intent may be established if a sufficient number of badges_of_fraud are present advest inc v rader supra pincite johnson v dowell so 2d fla dist ct app wieczoreck v h h builders inc supra pincite banner constr corp v arnold so 2d fla dist ct app badges_of_fraud under florida law include a the transfer of all of the debtor's assets b the existence of a close relationship between the transferor and transferee c lack of consideration for the transfer d the transfer of assets with knowledge of pending liability and e the insolvency or substantial indebtedness of the transferor 760_f2d_1129 11th cir affg in part and revg in part tcmemo_1983_397 640_f2d_609 5th cir 769_fsupp_362 m d fla 433_fsupp_459 s d fla affd 576_f2d_650 5th cir cleveland trust co v foster so 2d fla a transfer of all of the debtor's assets the parties stipulated and we have found that house of babes was liquidated in date the liquidating_distribution occurred on date petitioners contend that the dollar_figure note from the buyer was not distributed to house of babes' shareholders in we disagree the buyer of house of babes and house of babes' shareholders treated the note as belonging to the shareholders of house of babes because at a time not stated in the record the buyer began to pay the interest on the note directly to house of babes' shareholders we are not persuaded by petitioners' contention that because house of babes did not formally assign assets to its shareholders it had assets after date petitioners contend that house of babes had assets after date because the buyers sent a check to the irs for godby 3secrecy or concealment of a transfer is a badge of fraud in florida cleveland trust co v foster so 2d fla we disagree kagen testified that the buyers received a letter from the irs directing that a check be paid directly to the irs on godby's account this does not show that house of babes had assets petitioners contend that under fla stat ann sec west house of babes kept title to the note after florida dissolved the corporation in we disagree that section became effective date fla laws ch sec_125 b the existence of a close relationship between transferor and transferee a conveyance is more likely to be fraudulent if there is a close relationship between the transferor and transferee scott v dansby supra pincite see hagaman v commissioner supra schad v commissioner supra there was a close relationship between house of babes and petitioners petitioners owned and controlled house of babes waldorf was a 5-percent_shareholder and president and wiltzius was a 5-percent_shareholder and signed documents as secretary for house of babes petitioners contend that respondent must prove that wiltzius is an insider under fla stat ann sec west to establish a close relationship we disagree that section was not in effect until date which was after house of babes was liquidated fla laws ch sec see snellgrove v fogazzi so 2d fla dist ct app c inadequate consideration under florida law a conveyance made without adequate_consideration by a debtor is a badge of fraud cleveland trust co v foster supra pincite money v powell so 2d fla dist ct app petitioners contend that the liquidation of house of babes was not a transfer of house of 4fla stat ann sec and west provides transfers fraudulent as to present creditors a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at the time or the debtor became insolvent as a result of the transfer or obligation a transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt the debtor was insolvent at the time and the insider had reasonable_cause to believe that the debtor was insolvent babes' assets without consideration because they gave up their stock in house of babes we disagree after the liquidation the shareholders had house of babes' assets and house of babes was left with no ability to pay its debts petitioners contend that to show that house of babes was insolvent respondent must show that the liabilities of house of babes exceeded its assets when petitioners exchanged their stock for the liquidating_distribution we disagree house of babes had no assets and no means of paying its debts after it was liquidated no further accounting is required d transfer of assets with knowledge of pending liability a transfer of assets with knowledge of a pending liability is a badge of fraud cleveland trust co v foster supra pincite waldorf knew that house of babes was liable for federal corporate_income_tax when he sold its assets and it was liquidated wiltzius knew or should have known that house of babes had a corporate tax_liability when it was liquidated because he knew that the shareholders were skimming a large amount of gross_receipts from house of babes e insolvency and substantial indebtedness under florida law a conveyance is more likely to be fraudulent if it made the debtor insolvent or if the transferor was substantially indebted at the time of the transfer united_states v fernon supra pincite n bay view estates corp v southerland so pincite banner constr corp v arnold so 2d pincite house of babes was insolvent after it was liquidated in date because it had no assets and no ability to pay its debts thereafter petitioners contend that house of babes was not insolvent because there is no evidence that it formally assigned the buyer's note to house of babes' shareholders we disagree the parties stipulated that house of babes was liquidated in date the liquidation occurred on date house of babes had become liable for its and federal income taxes by date 100_tc_180 liable on last day of tax_year thus house of babes was substantially indebted when it transferred the note to its shareholders even more basically we have found see par a-1- a above that the shareholders treated the note as theirs and payment of the principal and interest on the note by the buyers to house of babes' shareholders shows that the note was transferred to them it is inescapable that after that transfer house of babes no longer had the note thus the transfer left house of babes insolvent petitioners' other contentions petitioners contend that as shareholders they are entitled to a return of their capital in house of babes even if respondent establishes that they are liable as transferees petitioners offer no authority to support their claim petitioners contend that respondent could have collected the tax_liability from house of babes we disagree the commissioner is not required to try to collect from a transferor if it would be futile to do so 77_f2d_180 5th cir affg 28_bta_578 55_f2d_1073 5th cir affg 19_bta_1080 gumm v commissioner t c pincite 42_tc_660 affd 351_f2d_1 2d cir it would have been futile for respondent to try to collect from house of babes after date because house of babes had no assets and no means of generating income after date petitioners contend that respondent should have tried to collect house of babes' tax_liability from house of babes in before the liquidation we disagree that was before the last return for the years in issue was due from house of babes the commissioner could assess tax for house of babes' earliest taxable_year in issue at least until date and beyond that if house of babes committed fraud petitioners contend that imposing transferee_liability on them is unlawful double_taxation we disagree respondent is trying to collect house of babes' taxes no prohibited double_taxation is present here petitioners contend that sec_6901 does not authorize respondent to collect an amount equal to percent of the value of the property they received from house of babes we disagree respondent may collect the lesser_of the transferor's tax_liability including additions to tax and interest or the value of the assets the transferee received plus interest peterson v sims 281_f2d_577 5th cir 57_tc_680 conclusion we conclude from the badges_of_fraud that are present here that house of babes fraudulently intended through its shareholders to transfer its assets to its shareholders with intent to delay payment of its creditors 769_fsupp_362 m d fla advest inc v rader f_supp pincite we concluded above that house of babes transferred its assets without adequate_consideration thus respondent has established that house of babes made a fraudulent conveyance under florida law b value of the transferred asset sec_1 positions of the parties petitioners received cash and an interest in the buyers' note proportionate to their interest in house of babes the parties dispute the value of the note petitioners contend that wiltzius' interest in the note percent of dollar_figure dollar_figure had a fair_market_value of dollar_figure and that waldorf's interest in the note percent of dollar_figure dollar_figure had a fair_market_value of dollar_figure respondent contends that the fair_market_value of each petitioner's interest in the note was his proportionate share of its full face value ie dollar_figure and dollar_figure the fair_market_value of property is the price at which it would change hands between a willing buyer and a willing seller neither under any compulsion to buy or sell and both having reasonable knowledge of relevant facts 411_us_546 92_tc_312 the fair_market_value of a promissory note is a question of fact which depends on factors known or reasonably expected to exist on the valuation_date 478_f2d_1160 8th cir affg in part 56_tc_388 77_tc_120 revd on other grounds 718_f2d_1303 5th cir expert opinions both parties relied on the opinions of experts expert witnesses' opinions may help the court understand an area requiring specialized training knowledge or judgment 93_tc_529 we may be selective in deciding what part of an expert's opinion we will accept 304_us_282 petitioners relied on the expert testimony of dr charles brandon brandon brandon testified that the rate of discount for a note related to an adult entertainment business was substantial brandon based his estimate of fair_market_value in part on waldorf's sale to darlene wiltzius brandon assumed 5respondent does not contend that we may not consider an actual sale of the asset at issue after the valuation_date estate of 748_f2d_1109 6th cir revg tcmemo_1982_440 estate of spruill v continued that waldorf's sale of his share of the note to darlene wiltzius was at arm's length and for fair_market_value we agree with brandon that the sale from waldorf to darlene wiltzius was at arm's length however we believe that waldorf was under a compulsion to sell waldorf testified that he sold the note because he owed creditors he had no other income the mortgage on his house was about to be foreclosed and he believed the irs would take the proceeds paid_by the buyers on the note we believe that waldorf's sale to darlene wiltzius was a forced sale for less than fair_market_value brandon estimated the value of the dollar_figure part of the note he did not consider the dollar_figure payment he admitted at trial that the dollar_figure payment would increase the value of the note but said that this effect was offset by a lack of payment history we do not believe that factor fully offsets the fact that brandon did not consider the dollar_figure payment we conclude that brandon underestimated the value of the note respondent contends that the note is worth its face value respondent relies on the expert testimony of jack shelton shelton he did not consider the price paid in the arm's- continued commissioner 88_tc_1197 length sale of waldorf's interest to darlene wiltzius or any risks associated with the note shelton believed that repayment of the note had no more than average risk we disagree we believe that substantial risks were associated with the house of babes note we discount the note by percent because of those risks petitioners cited several cases in support of their position relating to the value of the note nothing in those cases leads us to alter our conclusions here although prior decisions can be helpful in deciding a valuation issue we primarily decide the value of property based on the facts and circumstances of each case riss v commissioner supra estate of johnson v commissioner supra conclusion we conclude that wiltzius and waldorf are liable as transferees up to the value of the cash that they each received from the sale of the assets of house of babes plus the value of the interest of each in the note the value of wiltzius' percent share of the note is dollar_figure dollar_figure x the value of waldorf' sec_32 5-percent share of the note is dollar_figure dollar_figure x c wiltzius' plea agreement wiltzius' contentions wiltzius contends that his plea agreement in which he pled guilty to filing a false income_tax return for and and agreed to pay dollar_figure in restitution limited respondent's right to assert that he was liable as a transferee for house of babes' income_tax_liability for and he contends that his payment of restitution was intended to satisfy all taxes due from him for and including transferee_liability discussion by its terms the plea agreement does not limit wiltzius' liability for tax at the trial of this case wiltzius asked his defense counsel from his criminal case if the restitution included transferee_liability wiltzius' criminal defense counsel said it did not he testified that transferee_liability was not discussed as part of the plea bargain negotiations he said that wiltzius' restitution was based on wiltzius' individual personal income_tax_liability related to skimming from house of babes petitioners contend that the plea agreements show that godby paid the irs house of babes' tax_liability we disagree the plea agreement requires godby to pay restitution but it does not state that his restitution was a payment of the tax of house of babes also the record does not show whether godby paid it petitioners point out that waldorf's and godby's plea agreements referred to house of babes' tax_liabilities but wiltzius' plea agreements did not petitioners contend that this shows that the government had no intention of pursuing transferee tax_liability from wiltzius we disagree the plea agreements do not limit wiltzius' transferee_liability for house of babes income taxes for and estoppel petitioners contend that res_judicata collateral_estoppel and equitable_estoppel preclude respondent from asserting that they are liable as transferees of house of babes' income_tax_liability because of their prior criminal cases petitioners contend that the issues in both cases are identical because they involved the same act of skimming gross_receipts from house of babes we disagree petitioners' criminal cases related to their individual income_tax the criminal cases did not involve the claims that are at issue here the issue here is whether petitioners are liable as transferees for the taxes of house of babes res_judicata and collateral_estoppel do not apply 449_us_90 440_us_147 439_us_322 n 333_us_591 equitable_estoppel lies against the government only in the most extreme circumstances opm v richmond 496_us_414 467_us_51 20_f3d_1128 11th cir affg tcmemo_1993_17 the party must at a minimum demonstrate ' words acts conduct or acquiescence causing another to believe in the existence of a certain state of things wilfulness or negligence with regard to the acts conduct or acquiescence and detrimental reliance by the other party upon the state of things so indicated ' feldman v commissioner supra quoting 992_f2d_1136 11th cir citations omitted affg t c memo petitioners have not done so petitioners contend that they are entitled to equitable relief to the extent that they already paid taxes however they have not shown that they paid house of babes' taxes for and we conclude that wiltzius' plea agreement does not eliminate his liability as a transferee d whether the statute_of_limitations bars respondent from assessing transferee tax_liability petitioners contend that the statututory period of limitations bars respondent from assessing transferee tax_liability against them we disagree the commissioner may assess liability of an initial transferee within year after the period to assess tax against the transferor expires sec_6901 tax may be assessed at any time if the return is false or fraudulent sec_6501 respondent determined that house of babes filed false returns for and and that the addition_to_tax for fraud applied house of babes' and returns were fraudulent because it intentionally did not report about percent of the weekday gross_receipts thus there is no time limit for respondent to determine a deficiency against house of babes or its transferees sec_6501 105_tc_370 petitioners contend that the florida statututory period of limitations on fraudulent_conveyances precludes respondent from asserting transferee_liability here we disagree the commissioner is bound by federal rather than state statututory periods of limitations 310_us_414 united_states v fernon f 2d pincite u s government sought to collect tax by applying florida fraudulent conveyance law to reflect the foregoing and concessions decisions will be entered under rule
